
	

113 S2200 IS: Consumer Debit Card Protection Act of 2014
U.S. Senate
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2200
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2014
			Mr. Warner (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide debit card holders with consumer protections equivalent to those available to credit
			 card holders, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Consumer Debit Card Protection Act of 2014.
		2.Amendments to Electronic Fund Transfer ActThe Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) is amended—(1)in section 908(c), by inserting , or in the case of an electronic debit transaction, as defined in section 920(c)(5), seven
			 business days except as otherwise allowed by the Bureau to protect against
			 fraud,; and(2)in section 909—(A)in subsection (a), in the first sentence, by striking A consumer shall and inserting Except as provided in subsection (b), a consumer shall;(B)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and(C)by inserting the following after subsection (a):(b)Unauthorized debit card transactions(1)Liability of consumerA consumer shall be liable for the unauthorized use of a debit card, only if—(A)the debit card is an accepted debit card;(B)the liability is not in excess of $50;(C)the issuer has provided the consumer with a description of a means by which the issuer may be
			 notified of loss or theft of the card;(D)the unauthorized use occurs before the issuer has been notified that an unauthorized use of the
			 debit card has occurred or may occur as the result of loss, theft, or
			 otherwise; and(E)the issuer has provided a method whereby the user of such card can be identified as the person
			 authorized to use it.(2)NotificationFor purposes of this subsection, an issuer has been notified when such steps as may be reasonably
			 required in the ordinary course of business to provide the issuer with the
			 pertinent information have been taken, whether or not any particular
			 officer, employee, or agent of the issuer does in fact receive such
			 information.(3)Burden of proofIn any action by an issuer to enforce liability for the use of a debit card, the burden of proof is
			 upon the issuer to show that the use was authorized or, if the use was
			 unauthorized, then the burden of proof is upon the issuer to show that the
			 conditions of liability for the unauthorized use of a debit card, as set
			 forth in paragraph (1), have been met.(4)Rule of constructionNothing in this subsection imposes liability upon a consumer for the unauthorized use of a debit
			 card in excess of his liability for such use under other applicable law or
			 under any agreement with the issuer.(5)DefinitionsAs used in this subsection, the terms debit card and issuer have the same meaning as in section 920(c)..